Cooley, J.
The court of chancery decreed specific performance as prayed by complainant. He was in default in his payment but a few days, and there is not the slightest foundation for the argument made by the defense that he had abandoned the contract before tendering payment The most plausible objection to the decree is made upon the differences which are found to exist in the duplicate contracts which were received by the parties; that received by the vendor containing a provision that time should be of the essence of the contract, which was absent from the other. But we think complainant showed a clear right to specific performance under either copy.
The decree must be affirmed with costs.
The other Justices concurred.